Citation Nr: 0928426	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-10 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
sprained left ankle.  

2.  Entitlement to service connection for bone spurs.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to July 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the VA RO in Houston, 
Texas.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  No current residuals of an in service left ankle sprain 
are demonstrated.  

3.  Bone spurs were not present in service or manifested for 
many years after service, and are not otherwise shown to be 
related to military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle 
sprain are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  

2.  The criteria for service connection for bone spurs are 
not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in November 2005 and August 
2006, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, the August 2006 notice 
letter informed the Veteran as to disability ratings and 
effective dates.  

As the August 2006 notice came after the initial adjudication 
of the claims, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the RO in a 
February 2008 statement of the case (SOC), after proper VCAA 
notice was provided and after the Veteran had an opportunity 
to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  
The Board concludes that the duty to notify has been met.  
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, private treatment 
records, and a VA examination report.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his former 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he currently suffers from the 
residuals of a left ankle sprain due to hyperextension, and 
from bone spurs, as the result of injuring himself after 
falling into a hole during boot camp.  Service treatment 
records confirm that the Veteran was treated for a left ankle 
sprain in February 1984, and that he reinjured the ankle in 
March 1984.  Notably, a March 1984 podiatry note indicates a 
diagnosis of resolved left ankle sprain.  

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
granting service connection for a left ankle disorder and for 
bone spurs.  While the Board acknowledges that the Veteran 
was treated for a left ankle sprain sustained in service, 
there is no medical evidence reflecting the presence of bone 
spurs during the Veteran's active service.  Furthermore, 
complaints of, diagnoses of, or treatment for bone spurs were 
not indicated in the record until approximately 19 years 
after he was discharged from service.  This is strong 
evidence against a finding of any continuity of 
symptomatology and against his claims for service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

The Board recognizes that the Veteran has a current diagnosis 
for bone spurs.  Private treatment records, dated from July 
2001 to September 2005, show diagnoses of bilateral calcaneal 
heel spurs confirmed by X-ray.  However, as per a September 
2001 private radiology study of the left foot and ankle, a 
left oscalcis spur was noted, but no other abnormalities were 
identified.  Further, although private treatment records, 
dated in April and June 2001, reveal subjective complaints of 
bilateral foot pain, there is no evidence of current 
residuals of a left ankle sprain.  In this regard, treatment 
records generally reveal that on physical examination the 
Veteran's movement, posture, gait, and dorsalis pedis 
peripheral pulses were consistently deemed normal and 
present.  

Significantly, there is no competent and persuasive evidence 
of a nexus between the Veteran's current bone spurs and 
service.  There also is no medical opinion to support the 
claim.  In fact, during a January 2008 VA feet examination, 
the Veteran had a normal examination and normal X-rays of the 
ankle without evidence of arthritic changes, acute fracture, 
or dislocation.  Physical examination results indicated that 
the Veteran has congenital fusion of his fourth and fifth 
distal interphalangeal joints in his toes and a small 
calcaneal heel spur.  The examiner noted that from 1984 to 
2003, there has not been any treatment, evaluation, or injury 
related to the left ankle or foot, that private treatment 
records are negative for complaints of or treatment for the 
ankle, and that there was no obvious deformity in or about 
the ankle or foot.  Moreover, the VA examiner opined that the 
Veteran's ankle is not service-connected and not service-
aggravated, and that the small calcaneal heel spur is more 
likely related to age than to any activity or injury 
associated with the Veteran's military duty.  

The Board finds that the January 2008 VA examiner's opinion 
constitutes probative and dispositive evidence on the current 
medical condition questions.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §  3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced residuals of a 
left ankle sprain and bone spurs since military service due 
to an injury sustained in service, the evidence fails to 
support his recollections.  As noted above, post-service 
treatment records are negative for findings of a current left 
ankle disorder, and heel bone spurs are not shown until many 
years after discharge from service and have been attributed 
to other causes.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for entitlement to service connection for residuals of a 
sprained left ankle and for bone spurs, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


ORDER

Service connection for residuals of a sprained left ankle is 
denied.  

Service connection for bone spurs is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


